Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitation of “a heated water supply line via which the heated water having exchanged heat in the secondary heat recovery steam generator is drawn off; a heat exchanger device that transfers heat of the heated water drawn via the heated water supply line and generates secondary steam; and a first reboiler heat supply line via which the secondary steam is guided to the reboiler”; in claim 5, the recitations of “the secondary heat recovery steam generator includes a first secondary heat exchanging unit, and a third secondary heat exchanging unit provided on an upstream side of the first secondary heat exchanging unit, the secondary steam having exchanged heat in the first secondary heat exchanging unit is guided to the reboiler via the first reboiler heat supply line, and the secondary steam having exchanged heat in the third secondary heat exchanging unit, and having a temperature higher than a temperature of the secondary steam having exchanged heat in the first secondary heat exchanging unit is guided into a steam turbine for driving a CO2 compressor”; in claim 6, the recitation of “a condensed water branching line that is branched from a condensed steam line for discharging condensed water from the reboiler; an external heat source that is installed on the condensed water branching line, and that converts the condensed water to steam; and a second reboiler heat supply line via which steam obtained in the external heat source is guided to the first reboiler heat supply line”; in claim 9, the recitations of “a condensed water branching step at which a part of 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li, Rafique, Ranashinghe, Deng, and Christensen disclose gas turbine-steam turbine system comprising reboiler, CO2 recovery units.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/3/2022